Citation Nr: 1116787	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a deformity of the maxillary sinus (sinus disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to separate compensable evaluations for service-connected narcolepsy with sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Veteran served on active duty from July 1980 to December 1988.  

In August 2008, the Board of Veterans' Appeals (Board) granted service connection for left eye lachrymal duct disability, narcolepsy, and obstructive sleep apnea; reopened a claim for service connection for a left hand neurological disability; denied an evaluation in excess of 30 percent for left shoulder disability, an evaluation in excess of 10 percent for residuals of a nasal fracture, and a compensable evaluation for residuals of a fracture of the maxilla; and remanded the issues of service connection for a back disability, service connection for a left hand neurological disability, and an evaluation in excess of 10 percent for residuals of deformity of the maxillary sinus, to include consideration of separate compensable evaluations for loss of smell and loss of taste, to the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO) for additional development.  

A VA examination that included the Veteran's sinuses was conducted in October 2009, in substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)).
An October 2010 rating decision granted service connection for numbness of the left hand, which was assigned a 10 percent rating effective June 22, 1999; granted service connection for migraine headaches, which was assigned a 10 percent rating effective April 27, 2004; granted service connection for chronic mechanical lumbosacral strain, which was assigned a 10 percent rating effective April 27, 2004; and granted service connection for loss of smell and loss of taste, each of which was assigned a 10 percent rating effective October 23, 2009.  Consequently, the issues of service connection for left hand disability, migraine headaches, low back disability, loss of smell, and loss of taste are no longer part of the current appeal.  

A separate rating decision in October 2010 denied an evaluation in excess of 10 percent for residuals of deformity of the maxillary sinus and denied TDIU.

The issue of TDIU is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for a rating in excess of 10 percent for sinus disability; and he has otherwise been assisted in the development of his claim.

2.  The service-connected sinus disability more nearly approximates more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for a sinus disability, but no higher, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 6513 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the June 2004 letter.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation of the sinuses was conducted in October 2009.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the May 2008 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his May 2008 hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).


Schedular Criteria 

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under Diagnostic Code 6513, a 10 percent rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


Analysis

The Veteran was granted service connection for residuals of deformity of the maxillary sinus by rating decision in May 1990, which assigned a noncompensable evaluation effective December 7, 1988.  A December 1990 rating decision granted service connection for loss of sense of smell and taste, as part of the service-connected sinus disability and assigned a 10 percent rating, effective December 7, 1988 under Diagnostic Code 6513.  As noted above, separate 10 percent ratings were assigned for loss of smell and loss of taste by rating decision in October 2010.

To warrant a higher rating of 30 percent there would need to be evidence of either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

According to a July 2004 statement from D.M. Leckey, D.O., the Veteran had a mucus/sinus problem on the left side.

VA examination in September 2004 revealed severe narrowing of the left nasal passage.  A CAT scan of the paranasal sinuses showed metallic density sutures of foreign bodies about the left nasal bone.

The Veteran testified at his travel board hearing in May 2008 that he got severe headaches when his sinus flared up, a lot of nose bleeds, constant sinus drainage down his throat, and sinus flare-ups about 9-10 times a year.

On VA evaluation in October 2009, the Veteran's history of facial and nasal trauma in service in an automobile accident was reported.  The examiner noted that there was no chronic infection of the sinuses but there was chronic inflammation due to the trauma to the nasal mucosa and to the reconstruction.  He had chronic episodes of aggravation during intense cold and during high humidity.  The examiner concluded that the Veteran had moderate underlying symptoms that became severe during seasonal aggravation in cold or humid heat.  The diagnoses included migraine and sinus headaches and septal deviation to the right.

According to a September 2009 VA opinion, the Veteran got sinus headaches and migraine headaches, which were not the same disability.

The above evidence shows symptomatology that more nearly approximates the criteria for a 30 percent evaluation, in that there is evidence of chronic inflammation of the maxillary sinus that is moderate part of the time and severe in cold and hot weather, with non-incapacitating flare-ups more than six times a year with sinus headaches and drainage.  A rating in excess of 30 percent is not warranted because the evidence does not show radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus with purulent discharge or crusting after repeated surgeries.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
The Veteran is competent to report his sinus symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted grant of a 30 percent rating for service-connected sinus disability; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected sinusitis, but the medical evidence reflects that those manifestations are not present in this case, as discussed hereinabove.

While the Veteran's sinus disability is significant, as evidenced by the assigned rating, the Board finds that there is no evidence demonstrating that the service-connected sinusitis, which makes it more difficult for him to breath, would markedly interference with sedentary employment.  Further, there is no evidence that the Veteran has been hospitalized due to his sinus disability.  Accordingly, the RO's decision not to submit this case for extraschedular consideration was correct.


ORDER

An evaluation of 30 percent is granted for service-connected residuals of deformity of the maxillary sinus, subject to the controlling regulations applicable to the payment of monetary benefits.  
REMAND

An October 2010 statement from B.P. Ahlstrom, M.D., which refers to the Veteran's service-connected narcolepsy and sleep apnea, was received by VA after the most recent supplemental statement of the case without a clear waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  

Dr. Ahlstrom's statement may also be relevant to the issue of entitlement to separate compensable ratings for service-connected narcolepsy and sleep apnea, which are currently rated as one disorder.  The RO must address this issue, which is inextricably intertwined with the Veteran's TDIU claim - i.e., if the Veteran were to be assigned separate compensable ratings for narcolepsy and sleep apnea, such a determination would necessarily have an impact upon the question of whether he is entitled to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

There is also some ambiguity in the record as to whether the Veteran has been awarded Social Security Administration (SSA) disability benefits due to his 
service-connected disabilities.  Although a June 2006 SSA determination indicates that the Veteran was not awarded benefits, the Veteran has recently contended that he is receiving SSA disability benefits.

Moreover, in light of the above grant of a 30 percent rating for service-connected residuals of deformity of maxillary sinus and the referral of the raised issue of entitlement to separate compensable evaluations for narcolepsy and sleep apnea, the Board finds that additional development is required prior to final adjudication of the TDIU issue on appeal.

The Board would also note that although the RO concluded in its October 2010 supplemental statement of the case that the Veteran's service-connected disabilities do not meet the schedular requirements for entitlement to TDIU, it is unclear whether the provisions of 38 C.F.R. § 4.16(a), in which disabilities resulting from a single accident, were taken into consideration.
VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the exact nature and severity of a disability.  See also 38 C.F.R. § 3.159 (2010).  


1.  The AMC/RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him since October 2009, the date of the most recent VA evaluation on file, for any service-connected disability.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  

2.  The AMC/RO will request the Veteran to provide written information to the Board on his SSA status, to include the date of any grant of SSA benefits.  If he is receiving SSA benefits, the AMC/RO will obtain from the SSA a copy of its decision regarding the Veteran's claim for SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the claims folder.

3.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If it is determined that additional evaluation of any service-connected disability is warranted prior to a determination on the issue of TDIU, an examination will be obtained and the results will be associated with the claims files.

4.  Thereafter, the AMC/RO must adjudicate the issue of entitlement to separate compensable evaluations for service-connected narcolepsy and sleep apnea and then must readjudicate the issue of entitlement to TDIU based on all relevant evidence on file, to include any additional evidence added as a result of this remand.  In the event that the claim for separate compensable ratings for narcolepsy and sleep apnea is denied, the Veteran must be afforded notice of his appellate rights.  If the TDIU benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


